PRESS RELEASE FOR IMMEDIATE RELEASE CONTACT:Alison Griffin May 12, 2008 (804) 217-5897 DYNEX CAPITAL, INC.ANNOUNCES FIRST QUARTER 2 Dynex Capital, Inc. (NYSE: DX) reported its results today for the first quarter of 2008 and also announced its second quarter common stock dividend.The Company reported net income to common shareholders of $4.3 million for the quarter ended March 31, 2008, versus net income to common shareholders of $0.9 million for the same quarter last year.Basic net income per common share was $0.36 and fully diluted earnings per common share were $0.32, versus basic and fully diluted earnings per common share of $0.08 for the same period last year. Book value per common share was $8.07 at March 31, 2008 versus $8.22 at December 31, 2007.Adjusted common equity book value, a non-GAAP measure reflecting investment assets and related borrowings at their fair values based on anticipated cash flows from the assets less the associated cash requirements for the borrowings, and discounted at estimated market rates, was $7.21 per common share at March 31, 2008 versus $8.00 per common share at December 31, 2007.A reconciliation of common equity book value to adjusted common equity book value per share is included at the end of this press release. The Company has scheduled a conference call for Monday, May 12, 2008, at 4:30 P.M.
